SALCINES, Judge.
The State appeals the sentence which was imposed upon J.D. Travis Miller, Jr., following his guilty plea to robbery with a firearm for an offense occurring on April 21, 2002. Miller concedes error but asserts that upon remand the trial court should be allowed to impose any legal sentence, including either the minimum mandatory sentence or a youthful offender sentence if Miller, whose date of birth is November 18, 1983, otherwise qualifies for the youthful offender classification. We agree that the trial court imposed an illegal sentence and remand this case for resentencing. We also agree with Miller’s assertion that, upon remand, the trial court may impose any legal sentence for which Miller qualifies.
Reversed and remanded for resentenc-ing.
STRINGER and WALLACE, JJ., Concur.